             Case 4:21-cv-00130-JM Document 8 Filed 04/15/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

DAMIEN FORD,                                                                           PLAINTIFF
ADC #143035

v.                                    4:21CV00130-JM-JTK

ASA HUTCHINSON, et al.                                                             DEFENDANTS

                                             ORDER

        The Court has received proposed findings and recommendations from United States

Magistrate Judge Jerome T. Kearney. After a review of those proposed findings and

recommendations, and the timely objections received thereto, as well as a de novo review of the

record, the Court adopts them in their entirety.   Accordingly,

        IT IS, THEREFORE, ORDERED that:

        1.      Plaintiff=s Original and Amended Complaints are DISMISSED without prejudice

for failure to state a claim.

        2.      Dismissal of this action constitutes a Astrike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. ' 1915(g).

        3.      The Court certifies that an in forma pauperis appeal from an Order and Judgment

dismissing this action would not be taken in good faith, pursuant to 28 U.S.C. ' 1915(a)(3).

        An appropriate Judgment shall accompany this Order.

        IT IS SO ORDERED this 15th day of April 2021.



                                              _________________________________
                                              JAMES M. MOODY, JR.
                                              UNITED STATES DISTRICT JUDGE
